Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2015

                                      No. 04-15-00643-CV

     Sandra GALVAN, Individually and as next friend of Valerie Rubio, minor and Maria
                             Zempoaltcalt, Individually,
                                      Appellants

                                                 v.

                                        Rosalva GARCIA,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-14-307
                          Honorable Jose Luis Garza, Judge Presiding

                                         ORDER
         The trial court clerk filed a notification of late clerk’s record stating that the clerk’s
record has not been filed because appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.
It is therefore ORDERED that appellant provide written proof to this court within ten (10) days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court